Name: Commission Regulation (EEC) No 1352/87 of 15 May 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 5 . 87 Official Journal of the European Communities No L 127/ 19 COMMISSION REGULATION (EEC) No 1352/87 of 15 May 1987 fixing the amount of aid for peas , field beans and sweet lupins used in animal feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Council Regulation (EEC) No 729/87 (4), and in particular Article 24 ( 1 ) thereof, Whereas the amount of the monthly increases in the threshold price was fixed by Regulation (EEC) No 1465/86 (8) ; Whereas, in the absence of the activating price for the 1987/88 marketing year for peas, field beans and sweet lupins the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for peas, field beans and sweet lupins has been obtainable only provisionally on the basis of the activating price proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when the activating price for the 1987/88 marketing year is known ; Whereas pursuant to Articles 121 (2) and 307 (2) of the Act of Accession of Spain and Portugal the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of soya cake from third coun ­ tries ; whereas moreover in the case of sweet lupins harvested in Spain it must be reduced by the difference between the activating threshold price applied in Spain and the common price ; Whereas transitional measures should be adopted whereby the aid is granted, between 1 July 1986 and 30 December 1987, only in respect of sweet lupins harvested and processed in Spain or in the other Member States ; whereas, pending the adoption of the Commission Regu ­ lation providing for the transitional measures in question, no aid should be fixed for the period and the products in question ; Whereas, under Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; whereas this price may be adjusted under the conditions and in the manner specified in Article 1 (2) of Regulation (EEC) No 2036/82, in order to take account of the prices of competing products ; whereas separate adjustments may be made for peas, for field beans and for sweet lupins ; whereas no adjustment may however be greater than the amount given by the calculation indicated in Article 3a of Commission Regulation (EEC) No 2049/82 ('), as last amended by Regulation (EEC) No 1238/87 ( 10) ; Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, an aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (^ as last amended by Regulation (EEC) No 3527/86 {% Whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82 the activating price for the aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1986/87 marketing year was fixed by Council Regulation (EEC) No 1464/86 0 ; (&gt;) OJ No L 162, 12 . 6 . 1982, p. 28 . (J) OJ No L 292, 16 . 10 . 1986, p. 1 . (3) OJ No L 342, 19 . 12 . 1985, p. 1 . ft OJ No L 71 , 14 . 3 . 1987, p. 16 . 0 OJ No L 219 , 28 . 7 . 1982, p. 1 . Q OJ No L 326, 21 . 11 . 1986, p. 1 . h OJ No L 133. 21 . 5 . 1986. o . 21 . (8) OJ No L 133, 21 . 5 . 1986, p . 23 . 0 OJ No L 219, 28 . 7. 1982, p . 36 . 10) OJ No L 117, 5 . 5 . 1987, p . 9 . No L 127/20 Official Journal of the European Communities 16 . 5 . 87 Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 % , a rate of exchange based on their central rate , multiplied by the correcting factor provided for in the last subparagraph of Article 3 ( 1 ) of Council Regula ­ tion (') ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid correcting factor ; Whereas the aid must be fixed twice a month in order to be applied from the first and sixteenth each month ; whereas it may be adjusted in between , HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is fixed in the Annex hereto . 2 . However, the amount of the subsidy in the case of advance fixing for July, August, September, October and November 1987 for peas, field beans and sweet lupins will be confirmed or replaced as from 16 May 1987 to take into account, where appropriate, the effects of the applica ­ tion of the activating price for these products for the 1987/88 marketing year . Article 2 This Regulation shall enter into force on 16 May 1987 . Whereas, under Article 1 of Regulation (EEC) No 2049/82, the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Regulation (EEC) No 1464/86 delivered to Rotterdam ; Whereas the necessary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, under Article 1 of Regulation (EEC) No 2036/82, when no offer or quotation can be used for determining the world market price of soya cake, it is to be determined from offers of and quotations for soya cake obtained by the processing of soya seed in nity the Community and from offers of and quotations for compe ­ ting products on the world market ; whereas in this case the most favourable offers and quotations are to be taken into account for :  bulk soya cake obtained by the processing of soya seed in the Community delivered to Rotterdam, and  other oil cakes offered on the world market, adjusted as necessary to take account of the difference between their value and that of soya cake ; Whereas, under Article 3 of Regulation (EEC) No 3540/85, the term of validity of the certificates fixing the aid in advance is limited to the end of the sixth month following that in which the application for the certificate is lodged ; whereas the amount of aid fixed in advance is adjusted as specified in Article 6 (3) of Regulation (EEC) No 2036/82 ; whereas the amount of the aid for the products in question is adjusted using the corrective amount defined in Article 25 of Regulation (EEC) No 3540/85 whereas this corrective amount may be adjusted as provided for in Article 26 of that Regulation ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24 . 6 . 1985, p. 1 . 16 . 5 . 87 Official Journal of the European Communities No L 127/21 ANNEX to the Commission Regulation of 15 May 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 16 May 1987 (ECU/100 kg) I Currentmonth 2ndmonth 3rdmonth 4thmonth 5thmonth 6thmonth 7thmonth 1 . Peas and field beans : I (a) used in Spain 17,375 17,375 13,392 0 13,392 0 13,572 0 13,647 0 13,827 0 (b) used in Portugal 17,081 17,081 13,099 (') 13,099 0 13,279 0 13,349 0 13,529 0 (c) used in another Member State 17,476 17,476 13,494 (') 13,494 0 13,674 0 13,750 0 13,930 0 2. Sweet lupins : I (a) harvested and used in Spain 17,646 17,646 15,096 (') 15,096 0 15,096 0 14,956 0 14,956 0 (b) harvested in another Member State and : I  used in Portugal  used in the Community as constituted at 31 December 1985 19,379 19,906 19,379 19,906 16,289 (  ) 16,8160 16,289 0 16,816 0 16,289 0 16,816 0 16,143 0 16,678 0 16,143 0 16,678 0 (') Dependent on the initial activating price for the aid that is set for the 1987/ 1988 marketing year.